DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.
Information Disclosure Statement
The information disclosure statement filed 11/01/2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, and the information therein has been considered, but applicant is required to file the necessary copies. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Claim 7 recites the limitation "the detected data" in line 18.  There is insufficient antecedent basis for this limitation in the claim. Examiner will interpret as “the physiological signal” and suggests amending.
Claim 7 recites the limitation "the change trend of the body" in line 24.  There is insufficient antecedent basis for this limitation in the claim. Examiner will interpret as “a change trend of the body” and suggests amending.
	Claims 8-10 are rejected based on their direct/indirect dependencies on claim 7.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by CN 107252313 RAN et al., hereinafter “Ran”.
Regarding claim 1, Ran discloses a wearable device (Para 76 indicates that the module can be worn by the driver and Para 77 indicates that other modules can be placed in the same hardware device connected to the signal processing module, implying that the device as a 
Regarding claim 2, Ran discloses the physiological signal acquisition module (Para 74 and 75) comprises electrocardio-electrodes (Para 75) and a body temperature acquisition module (Para 76; Figure 1, element 12 the auxiliary signal acquisition unit is used to collect body temperature), which are configured to acquire electrocardio-electrode physiological signals (Para 75) and body temperature physiological signals (Para 76), respectively.
Regarding claim 3, Ran discloses the body temperature acquisition module (Para 74 and 76) comprises a temperature sensor (Para 76 discloses that the auxiliary signal acquisition unit measures body temperature and that it has an auxiliary sensor) and a compensation module (Para 76; part of that auxiliary signal acquisition module is a conditioning circuit that can amplify, filter, or do an analog-to-digital conversion, see also Para 79), wherein the temperature sensor comes into contact with the skin of the testee (Para 76; the acquisition module can be worn directly on the driver), and is configured to detect a change in body temperature of the testee (Para 76 discloses that body temperature is measured and Para 93 discloses that it is in the form of a waveform, which implies that it is measured over time and is therefore detecting a change in temperature); and converting the body temperature of the testee into a standard body temperature through the compensation module (Para 76; part of that auxiliary signal acquisition module is a conditioning circuit that can amplify, filter, or do an analog-to-digital conversion, see also Para 79 and 93).
Regarding claim 4, Ran discloses the signal conditioning module (Para 75 and 76; conditioning circuit for filtering the signal) comprises a filtering circuit (Para 75 and 76; conditioning circuit for filtering the signal).
Regarding claim 5, Ran discloses the electrocardio-electrodes (Para 75) comprise two or more electrocardio-electrodes (Para 75 discloses electrodes, in plural, which implies more than one is used).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over CN 107252313 RAN et al., hereinafter “Ran”, in view of US 2012/0245439 Andre et al., hereinafter “Andre”.
Regarding claim 6, Ran discloses the device further comprises a wireless communication module (Para 85 discloses that is a wireless transmission method), a local storage module (Para 85), 
Ran does not disclose a display and feedback module and a power supply module.
However, Andre discloses a device that measure fatigue levels (Para 209) and teaches a display and feedback module (Para 118 and 167) and a power supply module (Para 170). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have included a display and power module as taught by Andre, in the invention of Ran, in order to display signals such as fatigue levels (Andre; Para 118 and 167) and power the device (Andre; Para 170).
Regarding claim 7, Ran discloses method for deciding a fatigue level of a human body (Para 8 and 71) , which is applied to a wearable device (Para 76 indicates that the module can be worn by the driver and Para 77 indicates that other modules can be placed in the same hardware device connected to the signal processing module, implying that the device as a whole can be worn) for reflecting a fatigue level of a human body (Para 38), the device comprising: a physiological signal acquisition module (Figure 1, element 10; See also Para 73), configured to acquire physiological signals of a testee (Para 74 and 75); a signal conditioning module (Para 75 and 76; conditioning circuit for filtering the signal), configured to perform signal conditioning on the physiological signals (Para 75 and 76); a parameter extraction module (Figure 1, element 20 and 60 together perform the extractions, see also para 73, 14, and 15), configured to extract time-domain and frequency- domain parameters in a specific time window (Para 15 discloses that the signal processing module extracts the ECG and respiratory waveforms, Para 12 discloses that the data processing module converts these waveforms into time domain and frequency domain and performs an analysis); and a decision module (Figure 1, elements 30-32, see also para 73 and 86), configured to decide a fatigue level of the testee (Para 87); wherein, an output end of the physiological signal acquisition module (Para 74; the signal acquisition module) is connected to an input end of the signal conditioning module (Para 75; the conditioning circuit is part of the signal acquisition model and therefore it is implied that they are connected); an output end of the signal conditioning module is connected to an input end of the parameter extraction module (Para 77 discloses that the signal processing module can be connected to the signal acquisition module via a signal cable); an output end of the parameter extraction module (Figure 1, elements 20 and 60) is connected to an input end of the decision module (Figure 1, elements 30-32, see also para 89); wherein, the method comprises the following steps: S1: acquiring physiological signals (Para 92); S2: processing, by a signal conditioning module (Para 93), the physiological signals to obtain an electrocardio signal (Para 93), a respiratory signal (Para 93), and a standard body temperature (Para 93), respectively; S3: further extracting, by a parameter extraction module (Figure 1, element 20 and 60 together perform the extractions, see also para 73, 14, and 15), corresponding feature values (Para 94 and 95 ) according to the electrocardio signal (Para 94), the respiratory signal (Para 94), and the standard body temperature (Para 94) obtained in the step S2; and S4: setting, by a decision module (Figure 1, elements 30-32, see also para 73 and 86) and according to a change trend of the body temperature (Para 76 discloses that body temperature is measured and Para 93 discloses that it is in the form of a waveform, which implies that it is measured over time and is therefore detecting a change in temperature), an upper threshold limit and a lower threshold limit for the electrocardio signal (Para 99 and 101), and the respiratory signal (Para 96), to decide whether it is normal or abnormal (Para 96 and 101), and performing logical combining to obtain a fatigue level model for further deciding the fatigue level (Para 117 and 122).
Ran does not disclose a myoelectric signal. 
However, Andre teaches a myoelectric signal (Para 175).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have included an analysis of the myocardial signal as taught by Andre, in the invention of Ran, in order to record electrical activity of the muscles (Andre; Para 175 and 178).
Regarding claim 8, Ran discloses the step S2 (Para 93) further comprises the following steps: S21: performing, by the signal conditioning module (Para 75 and 76; by the conditioning circuit), signal conditioning on signals acquired by electrocardio-electrodes (Para 75), and extracting an electrocardio signal (Para 82) and a respiratory signal (Para 83) in the electrocardio-electrode signals by different frequency band filtering (Para 94 discloses frequency domain analysis and para 95 discloses that it is done by using low frequency…. High frequency ranges); and S22: performing temperature compensation on a body temperature signal to obtain a standard body temperature Para 76; part of that auxiliary signal acquisition module is a conditioning circuit that can amplify, filter, or do an analog-to-digital conversion, see also Para 79 and 93).
Ran does not disclose a myoelectric signal. 
However, Andre teaches a myoelectric signal (Para 175).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have included an analysis of the myocardial signal as taught by Andre, in the invention of Ran, in order to record electrical activity of the muscles (Andre; Para 175 and 178).
Regarding claim 10, Ran discloses the step S22 comprises: determining a standard body temperature by weighted average values of shell temperatures at a plurality of test points, or determining a standard body temperature (Para 31 and 32) by compensating a shell temperature of a test point (Para 32 discloses in as much as applicants comparing a body temperature with sample data that is to be tested).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over CN 107252313 RAN et al., hereinafter “Ran”, in view of US 2012/0245439 Andre et al., hereinafter “Andre” further in view of WO 2010/065067 Vyas et al., hereinafter “Vyas”.
Regarding claim 9, Ran discloses the step S3 further comprises the following steps: S31: extracting, from the electrocardio signal (Figure 1, element 20 and 60 together perform the extractions, see also para 73, 14, and 15), feature values of heart rate variability (Para 94 and 95); and S34: extracting, from the standard body temperature signal (Para 96 discloses that information can be derived from the body temperature data as well), feature values comprising, a mean value (Para 95) and a standard deviation of the body temperature (Para 95 and 96).
Ran does not disclose S32: extracting, from the respiratory signal, feature values comprising a maximum value and a minimum value of the respiratory frequency; S33: extracting, from the myoelectric signal, feature values comprising a median frequency and an average frequency; and S34: extracting, from the standard body temperature signal, feature values comprising a maximum value and a minimum value of the body temperature.
However, Vyas discloses a device that could measure fatigue level (Page 49, lines 18-21) and teaches extracting, from the respiratory signal (Page 27, lines 4-5), feature values comprising a maximum value (Page 27, lines 4-5) and a minimum value (Page 27, lines 4-5) of the respiratory frequency (Page 27, lines 4-5); S33: extracting, from the myoelectric signal (Page 91, lines 1-9), feature values comprising a median frequency and an average frequency (Although it does not explicitly teach extracting these features from the EMG signal, it does disclose that these signals can be extracted from heart rate (Page 91, lines 21-23) and it would be obvious for one to extract such features from the EMG signal instead); and S34: extracting, from the standard body temperature signal (Page 24, lines 1-14 and Table 1 mention that temperature measured needs further processing), feature values comprising a maximum value and a minimum value of the body temperature (Although not explicitly mentioned, the way they further process an ECG signal is by looking at peak values, both high and low, See page 83, lines 17-4 and Page 84, lines 1-4, it would be obvious to apply this same method to the extraction of temperature values).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have extracted specific features for each of the measured values as taught by Vyas, in the invention of Ran, in order to summarize and analyze the collected data (Vyas, Page 27, lines 1-5).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYA ZIAD BAKKAR whose telephone number is (313)446-6659.  The examiner can normally be reached on 7:30 am - 5:00 pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.Z.B./Examiner, Art Unit 4155                                                                                                                                                                                                        


/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792